Title: To Thomas Jefferson from William Macarty, 6 April 1787
From: Macarty, William
To: Jefferson, Thomas



Sir
Lorient 6th. april 1787.

Continual delays and disappointments in my Business and Remittances from america has Involved me in Difficulties with Some of my Creditors who harrass me continually to prevent the bad Consequences, that might attend their pursuit. Messrs. Girardot Haller & Ce. of Paris my principal Creditors, have made application to Monsieur Le Barron de Breteuil for an arret de Surseance for one year.
Permit me, to request you, to represent my unhappy Situation, to the Minister. Your kind influence will be of great Service in obtaining the arret de Surseance which will enable me to do Justice to every one, and preserve me from Ruin. I am with great Respect Sir your most Humble and obedient Servant,

Wm. Macarty

